Wedell, J.
(dissenting in part and concurring in part): My views i hat the consideration paid for the annuity contracts here involved do not constitute premiums, within the proper meaning of the word '‘premiums,” have been stated heretofore in the first chapter of this litigation. (See dissenting opinion in Equitable Life Assurance Society v. Hobbs, 154 Kan. 1, 114 P. 2d 871.) I adhere to the views expressed in my former dissenting opinion. Since, however, the view of the majority governs the question now presented, I agree that not even under the view entertained by the majority of l.his court could the tax be collected for any year prior to the time it was first assessed under the provisions of G. S. 1935, 40-252.
I am authorized to say that Mr. Justice Smith concurs in the foregoing opinion.